I must respectfully dissent with the reasoning and conclusions of the majority in this case. While I sympathize with appellants' situation, the majority holding emasculates Section 118 of the Toledo City Charter and R.C. 733.61, as both are plain and unambiguous. Section 118 clearly states that a taxpayer may be awarded reasonable attorney fees "if a judgment finally be entered in his favor."  R.C. 733.61
allows an award of attorney fees only if judgment is finally ordered in the taxpayer's favor. R.C. 149.43 does not contain comparable language and, thus, is not analogous to either the charter section or the statute. Ergo, the Pennington case cannot be applied in order to award attorney fees to taxpayers whose declaratory judgment action is dismissed as moot.
We are not a legislative body and, as much as we might like to change certain laws, this writer, unlike the majority, believes that we do not have the authority to amend charter sections, statutes or ordinances.